
	
		II
		110th CONGRESS
		1st Session
		S. 1378
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2007
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to the distribution of the drug dextromethorphan, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dextromethorphan Distribution Act of
			 2007.
		2.Restrictions on
			 distribution of bulk dextromethorphanThe Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 321 et seq.) is amended—
			(1)in section 501, by
			 inserting at the end the following:
				
					(j)If it is unfinished dextromethorphan and is
				possessed, received, or distributed in violation of section
				506D.
					;
				and
			(2)by
			 inserting after section 506C the following:
				
					506D.Restrictions on
				distribution of bulk dextromethorphan
						(a)RestrictionsNo person shall—
							(1)possess or receive unfinished
				dextromethorphan, unless the person is registered under section 510 or
				otherwise registered, licensed, or approved pursuant to Federal or State law to
				engage in the practice of pharmacy, pharmaceutical production, or manufacture
				or distribution of pharmaceutical ingredients; or
							(2)distribute unfinished dextromethorphan to
				any person other than a person registered under section 510 or otherwise
				registered, licensed, or approved pursuant to Federal or State law to engage in
				the practice of pharmacy, pharmaceutical production, or manufacture or
				distribution of pharmaceutical ingredients.
							(b)Exception for
				common carriersThis section does not apply to a common carrier
				that possesses, receives, or distributes unfinished dextromethorphan for
				purposes of distributing such unfinished dex­tro­meth­orphan between persons
				authorized by subsection (a) to distribute or receive unfinished
				dextromethorphan.
						(c)DefinitionsIn
				this section:
							(1)The term common carrier means
				any person that holds itself out to the general public as a provider for hire
				of the transportation by water, land, or air of merchandise, whether or not the
				person actually operates the vessel, vehicle, or aircraft by which the
				transportation is provided, between a port or place and a port or place in the
				United States.
							(2)The term unfinished
				dextromethorphan means dextromethorphan that is not contained in a drug
				that is in finished dosage
				form.
							.
			
